IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 710
                                         :
REAPPOINTMENTS TO ORPHANS’               : SUPREME COURT RULES
                                         :
COURT PROCEDURAL RULES                   :
                                         :
COMMITTEE                                :




                                       ORDER


PER CURIAM



         AND NOW, this 30th day of September, 2016, Lori J. Cerato, Esquire, Monroe

County, Wayne M. Pecht, Esquire, Cumberland County, and Charles J. Avalli, Esquire,

Allegheny County, are hereby reappointed as members of the Orphans’ Court

Procedural Rules Committee for terms expiring January 1, 2020.